Citation Nr: 0029644	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  94-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for amputation of the right 
fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to December 
1957.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In November 1997 and 
August 2000, the Board remanded the case to the RO for 
additional development.  That development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable.  A 
morning report shows that he sought medical treatment from 2 
April 1957 to 11 April 1957.  

2.  The veteran is missing his right fifth toe, which he 
claims was amputated while on active duty in Japan. 


CONCLUSION OF LAW

The veteran had his right fifth toe amputated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran may be awarded service connection for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A § 1131; 38 C.F.R. § 
3.303(a).  In this case, he is seeking service connection for 
amputation of the right fifth toe.  He claims that this toe 
was amputated in 1957 while supposedly undergoing surgery to 
have it straightened.

Service medical records are usually crucial in establishing a 
claim for service connection.  Unfortunately, the veteran's 
service medical records were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under these circumstances, VA has a heightened 
duty to assist the veteran in developing the facts pertinent 
to his claim and is obligated to search for alternative forms 
of medical records.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

As a result, the RO obtained morning reports which reflect 
that the veteran was "absent sick" from 2 April to 11 April 
1957, with no explanation provided.  In October 2000, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge.  He testified that his right fifth toe 
was amputated during his unexplained absence in April 1957.  
He stated that he sought medical treatment in service for 
problems with his right foot, as his right fifth toe was 
overlapping his fourth toe.  He explained that he underwent 
surgery in Japan to have the right fifth toe straightened, 
but awoke from surgery only to discover that the toe had been 
amputated.  Since then, he reported problems with balance and 
occasional stumbling.

The record does confirm that the veteran's right fifth toe is 
missing.  While seeking treatment at a VA facility in 
November 1993 for a hammertoe deformity, it was noted that 
the right fifth toe was absent.  Unfortunately, no medical 
evidence documents the date or circumstances surrounding the 
amputation.  In support of his claim, however, the veteran 
submitted lay statements from his brother, a friend and a 
former neighbor, all of whom had known him since before 
entering service.  These individuals, in essence, claimed 
that the veteran entered service with all ten toes but left 
with only nine.  They explained that the veteran had told 
them of the amputation while stationed in Japan. 

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claim for service connection for 
amputation of the right fifth toe.  Indeed, no medical 
evidence confirms the veteran's account of undergoing an 
amputation of the right fifth toe in service.  His service 
medical records are unavailable, and no medical evidence 
verifies his contentions.  Nevertheless, the overall record 
raises a question as to the date and circumstances 
surrounding the amputation.  The Board notes that a morning 
report documented that the veteran was absent on sick leave 
from 2 April to 11 April 1957, but did not specify why.  The 
Board recognizes that the amputation could have been 
performed during this time.  The Board also has no reason to 
question the credibility and veracity of the veteran, as well 
as the other individuals who have submitted statements in 
support of his claim.  See Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (citing Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)) (the Board has a duty to assess the credibility 
and weight to be given the evidence.); Smith v. Derwinski, 1 
Vet. App. 235, 237-38 (1991) (the determination of the 
credibility of the veteran's testimony is a function of the 
Board).  Under these circumstances, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
amputation of the right fifth toe was performed in service.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, 
service connection for amputation of the right fifth toe is 
granted. 


ORDER

Service connection for amputation of the right fifth toe is 
granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


